698 S.E.2d 662 (2010)
STATE of North Carolina
v.
Stevie Charles HENSLEY.
No. 34P10.
Supreme Court of North Carolina.
June 16, 2010.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Paul F. Herzog, Fayetteville, for Stevie Charles Hensley.
Prior report: ___ N.C.App. ___, 687 S.E.2d 309.

ORDER
Upon consideration of the petition filed on the 22nd of January 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."